DETAILED ACTION
This Notice is in response to the RCE and IDS filed on November 18, 2021.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show a three-dimensional memory device comprising: alternating stacks of insulating strips and electrically conductive strips located over a substrate and laterally spaced apart from each other by line trenches laterally extending along a first horizontal direction and spaced apart from each other along a second horizontal direction; a two-dimensional array of memory stack assemblies located in the line trenches; a two-dimensional array of dielectric pillar structures located in the line trenches and laterally offset from, and interlaced with, the two-dimensional array of memory stack assemblies, wherein: each memory stack assembly comprises a vertical semiconductor channel, at least one gate dielectric layer, and two vertical stacks of discrete intermediate metallic electrodes; each of the electrically conductive strips is laterally spaced from each memory stack assembly by a respective ferroelectric dielectric layer; and each of the discrete intermediate metallic electrodes has a greater contact area with a respective gate dielectric layer than with the respective ferroelectric dielectric layer.
The closest prior art references include Nishikawa et al. (US 10,381,376 B1), Prasad et al. (US 2021/0066348 A1), Sharangpani et al. (US Pub. 2021/0036019 A1),  Doyle et al. (US Pub. 2020/0235244 A1), and Bach (US 2009/0323411 A1). The prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815